Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed June 29, 1977, upon his adjudication as a youthful offender, the sentence being an indeterminate term of imprisonment of not more than three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year term of probation on condition, however, that defendant undergo appropriate psychiatric treatment. As so modified, sentence affirmed and case remanded to Criminal Term to fix the additional conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). In our opinion the sentence was excessive to the extent indicated herein. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.